department of the treasury internal_revenue_service washington d c date cc dom fs corp tl-n-4571-97 uilc internal_revenue_service national_office field_service_advice number release date memorandum for from deborah a butler assistant chief_counsel field service cc dom fs subject sec_355 split-off this field_service_advice responds to your memorandum dated date field_service_advice is not binding on examination or appeals and is not a final case determination this document is not to be cited as precedent legend p ps x x sec_1 x sec_2 y country x year year year year month month date date date date date date date date date date a b c d e f g issues whether the distribution by p of the ps stock to x sec_2 in exchange for all of the p stock owned by x sec_2 the stock_distribution failed to qualify as a tax-free split off under sec_355 because under the step_transaction_doctrine x sec_2's ownership of p stock failed to satisfy the continuity_of_interest requirement of sec_1_355-2 alternatively if the stock_distribution nevertheless qualifies as a tax-free split off under sec_355 whether under the step_transaction_doctrine the contributions from p to ps the distributions from ps to p the property distributions the distribution of dollar_figuref from ps to p the equalizing distribution and the stock_distribution should all be treated as part of the reorganization if so then p may be required to recognize gain under sec_361 if not then the property distributions and the equalizing distribution would each be considered distributions by ps to p with respect to its stock which would be eliminated from p’s income under sec_1 a conclusions the stock_distribution fails to qualify as a tax-free split off under sec_355 because under the step_transaction_doctrine x sec_2's ownership of p stock failed to satisfy the continuity_of_interest requirement of sec_1_355-2 in that case p is treated as having sold the ps stock to x sec_2 and would be required to recognize gain on such sale alternatively x sec_2 would be treated as having redeemed its p stock in exchange for the ps stock because this redemption would result in a complete termination of x sec_2's interest in p under sec_302 x sec_2 would recognize gain on this exchange under sec_302 in addition p would recognize gain under sec_311 alternatively if the stock_distribution nevertheless qualifies as a tax-free split off under sec_355 then under the step_transaction_doctrine the contributions the property distributions the equalizing distribution and the stock_distribution should all be treated as part of the reorganization therefore p may be required to recognize gain under sec_361 facts p was the common parent of an affiliated_group_of_corporations filing consolidated federal_income_tax returns for year year year and year for the years at issue p owned all of the stock of ps corporation y began buying p’s stock in year y’s shareholder had a reputation as a corporate raider by the fall of year y owned approximately a of p on date p’s board_of directors met and discussed the sale of one of its divisions and certain other assets the reason stated in the minutes for the sale was to eliminate a capital intensive segment of p’s business in month of year y bid for the rest of the p stock p’s board rejected y’s offer on date p’s board presented its plan to sell of two of p’s most valuable divisions x is a country x corporation x owns all of the stock of domestic_corporation x sec_1 which owns all of the stock of domestic_corporation x sec_2 on date p’s board_of directors continued their discussions of the disposition of a division x sec_1 was identified by p’s investment banker as an interested purchaser of that division and the terms of the possible agreement with x sec_1 were discussed the reasons stated in the minutes for arranging the disposition of the division as a split-off are a disposition of the division in a tax efficient manner and b the elimination of y as a shareholder the board was concerned with y interfering with p’s objectives on date p and x sec_1 entered into an agreement which provided as follows x sec_2 had the right to purchase from p’s shareholders up to b shares of p’s outstanding_stock p granted x sec_2 a one year put option to require p to acquire its p stock from x sec_2 this option commenced g years after the closing date date thus x sec_2's right to exercise the option commenced on date once x sec_2 exercised its option p could acquire its own stock in exchange for either the ps stock or cash based on a specified price per share or have a third party acquire such stock for such price if p chose the former option the value of the p stock and the value of the ps stock would be determined according to a formula in the agreement if the value of the p stock held by x sec_2 was less than the value of the ps stock then the values would be equalized by a distribution from ps to p on or before date but not later than date p shall contribute certain specified_assets to ps on or before the distribution by p of the ps stock to x sec_2 ps shall have distributed certain specified_assets to p also on date y granted x sec_2 an option to purchase all of its p stock a total of c shares the option was to expire on date on date x sec_2 exercised the option and purchased c shares of p stock from y thus y no longer owned any p stock pursuant to the agreement a on date ps distributed certain assets to p and b after date but within year p made a series of contributions of certain assets to ps as of date the value of the p stock in the hands of x sec_2 was dollar_figured and the value of the ps stock was dollar_figuree the difference of dollar_figuref was distributed by ps to p on date on date x sec_2 exercised its option and p redeemed the c shares owned by x sec_2 in exchange for all of the outstanding ps stock in addition p sold certain assets to x sec_2 for cash law and analysis law sec_355 provides that if a a corporation distributes to a shareholder with respect to its stock solely stock of a corporation which it controls immediately before the distribution b the transaction was not used principally as a device for the distribution of the earnings_and_profits of the distributing_corporation or the controlled_corporation or both c the active trade_or_business requirements of sec_355 are satisfied and d as part of the distribution the distributing_corporation distributes all of the stock in the controlled_corporation held by it immediately before the distribution then no gain_or_loss shall be recognized to and no amount shall be includible in the income of such shareholder on the receipt of the such stock sec_1_355-2 provides that sec_355 applies to a separation that effects only a readjustment of continuing interests in the property of the distributing and controlled corporations in this regard sec_355 requires that one or more persons who directly or indirectly were the owners of the enterprise prior to the distribution or exchange own in the aggregate an amount of stock establishing a continuity_of_interest in each of the modified corporate forms in which the enterprise is conducted after the separation this continuity_of_interest requirement is independent of the other requirements of sec_355 examples example for more than five years corporation x has been engaged directly in one business and indirectly in a different business through its wholly owned subsidiary s the businesses are equal in value at all times the outstanding_stock of x has been owned equally by unrelated individuals a and b for valid business reasons a and b cause x to distribute all of the stock of s to b in exchange for all of b's stock in x after the transaction a owns all the stock of x and b owns all the stock of s the continuity_of_interest requirement is met because one or more persons who were the owners of x prior to the distribution a and b own in the aggregate an amount of stock establishing a continuity_of_interest in each of x and s after the distribution example assume the same facts as in example except that pursuant to a plan to acquire a stock interest in x without acquiring directly or indirectly an interest in s c purchased one-half of the x stock owned by a and immediately thereafter x distributed all of the s stock to b in exchange for all of b's stock in x after the transactions a own sec_50 percent of x and b owns percent of s the distribution by x of all of the stock of s to b in exchange for all of b's stock in x will satisfy the continuity_of_interest requirement for sec_355 because one or more persons who were the owners of x prior to the distribution a and b own in the aggregate an amount of stock establishing a continuity_of_interest in each of x and s after the distribution example assume the same facts as in examples and except that c purchased all of the x stock owned by a after the transactions neither a nor b own any of the stock of x and b owns all the stock of s the continuity_of_interest requirement is not met because the owners of x prior to the distribution a and b do not in the aggregate own an amount of stock establishing a continuity_of_interest in each of x and s after the distribution ie although a and b collectively have retained percent of their equity_interest in the former combined enterprise they have failed to continue to own the minimum stock interest in the distributing_corporation x that would be required in order to meet the continuity_of_interest requirement sec_361 provides that no gain_or_loss shall be recognized to a corporation if such corporation is a_party_to_a_reorganization and exchanges property in pursuance to a plan_of_reorganization solely for stock_or_securities in another corporation a_party_to_a_reorganization sec_361 provides that if sec_361 would apply to an exchange but for the fact that the property received in the exchange consists not only of stock_or_securities permitted by sec_361 to be received without the recognition of gain but also of other_property or money then a if the corporation receiving such other_property or money distributes it in pursuance of the plan_of_reorganization no gain to the corporation shall be recognized from the exchange but b if the corporation receiving such other_property or money does not distribute it in pursuance of the plan_of_reorganization the gain if any to the distributing_corporation shall be recognized the amount of gain recognized under sec_361 shall not exceed the sum of the money and the fair_market_value of the other_property so received which is not so distributed sec_361 provides that for purposes of sec_361 any transfer of the other_property or money received in the exchange by the corporation to its creditors in connection with the reorganization shall be treated as a distribution in pursuance of the plan_of_reorganization sec_368 provides that for purposes of sec_301 through the term reorganization means a transfer by a corporation of all or a part of its assets to another corporation if immediately_after_the_transfer the transferor or one or more of its shareholders including persons who were shareholders immediately before the transfer or any combination thereof is in control of the corporation to which the assets are transferred but only if in pursuance of the plan stock_or_securities of the corporation to which the assets are transferred are distributed in a transaction which qualifies under sec_354 sec_355 or sec_356 sec_1_368-2 provides that the term plan_of_reorganization has reference to a consummated transaction specifically defined as a reorganization under sec_368 the term plan_of_reorganization is not to be construed as broadening the definition of reorganization as set forth in sec_368 but is to be taken as limiting the nonrecognition_of_gain_or_loss to such exchanges or distributions as are directly a part of the transaction specifically described as a reorganization in sec_368 moreover the transaction or series of transactions embraced in a plan_of_reorganization must not only come within the specific language of sec_368 but the readjustments involved in the exchanges or distributions effected in the consummation thereof must be undertaken for reasons germane to the continuance of the business of a corporation a party to the reorganization sec_368 contemplates genuine corporate_reorganizations which are designed to effect a readjustment of continuing interests under modified corporate forms sec_1 a provides that a dividend distributed by one member to another member during a consolidated_return_year shall be eliminated analysis continuity issue in general the continuity_of_proprietary_interest requirement is a doctrine_of judicial origin which developed in the reorganization context to distinguish between taxable purchases of corporate assets and mere corporate readjustments 60_f2d_937 2d cir cert_denied 288_us_599 88_tc_1415 the former are taxed currently whereas the latter are not taxed until a future date when a more tangible gain_or_loss is realized 189_f2d_332 5th cir citing 130_f2d_791 3rd cir in the case of a distribution or exchange under sec_355 sec_1 c provides that sec_355 applies to a separation that effects only a readjustment of continuing interests in the property of the distributing and controlled corporations to that end sec_1_355-2 further provides that one or more persons who directly or indirectly were the owners of the enterprise prior to the distribution or exchange own in the aggregate an amount of stock establishing a continuity_of_interest in each of the modified corporate forms in which the enterprise is conducted after the separation finally sec_1_355-2 provides that this continuity_of_interest requirement is independent of the other requirements under sec_355 in this case as noted above p distributed all of the ps stock to x sec_2 in exchange for all of the p stock owned by x sec_2 the stock_distribution if the stock_distribution qualifies as a tax-free split off under sec_355 then neither p nor x sec_2 would recognize gain as a result however for the reasons explained below the continuity_of_interest requirement is not satisfied in other words the stock_distribution was in substance a sale by p of the ps stock to x sec_2 consequently p would be required to recognize gain on such sale in year alternatively x sec_2 would be treated as having redeemed its p stock in exchange for the ps stock because this redemption would result in a complete termination of xs’2 interest in p under sec_302 x sec_2 in year would recognize gain on this exchange under sec_302 in addition p would recognize gain in year under sec_311 in any event if x sec_2 had purchased its p stock immediately prior to the stock_distribution such distribution would not have satisfied the continuity requirement see sec_1_355-2 ex in ex c acquired all of the stock of the distributing_corporation x from a immediately before x split off the stock of the controlled_corporation s to b ex states that the continuity_of_interest requirement was not satisfied since the owners of x prior to the distribution a and b owned none of the stock of x after the split off in this case x sec_2 acquired all of the stock of the controlled_corporation ps rather than of the distributing_corporation p nevertheless if x sec_2 had acquired its p stock immediately prior to the split off of ps the owners of p prior to the split off would not have owned any interest in ps after the split off in that case the continuity_of_interest requirement would not have been satisfied of course we recognize that x sec_2 did not acquire its p stock immediately before the stock_distribution instead x sec_2 acquired its p stock approximately g years earlier thus p may argue that x sec_2 satisfied the continuity_of_interest requirement because x sec_2 had owned the p stock for g years prior to the stock_distribution however x sec_2 acquired its p stock pursuant to an agreement between p and x sec_1 by which at the end of g years x sec_2 would then be able to acquire all of the stock of ps in exchange for its p stock thus even though x sec_2 held its p stock for g years under the step_transaction_doctrine x sec_2’s ownership of the p stock and the exchange by x sec_2 of such stock for p’s ps stock should be regarded as occurring as part of one plan in other words under the step_transaction_doctrine x sec_2 would be treated as if it had acquired such stock immediately before the stock_distribution in that case as noted above x sec_2's ownership of its p stock would not satisfy the continuity_of_interest requirement and the stock_distribution would be recharacterized as a sale by p of the ps stock to x sec_2 as noted above p would recognize gain on such sale alternatively as also noted above x sec_2 would be treated as having redeemed its p stock in exchange for the ps stock because this redemption would result in a complete termination of xs’2 interest in p under sec_302 x sec_2 in year would recognize gain on this exchange under sec_302 in addition p would recognize gain in year under sec_311 the step_transaction_doctrine is a rule_of substance over form that treats a series of formally separate but related steps as a single transaction if the steps are in substance integrated interdependent and focused towards a particular result 88_tc_1415 there are three tests of that doctrine the binding_commitment_test the interdependence test and the end result test 88_tc_1415 courts have often applied the step_transaction_doctrine to determine whether the continuity_of_interest requirement has been satisfied see eg 688_f2d_520 7th cir rev'g 76_tc_972 estate of elizabeth christian v commissioner tcmemo_1989_413 and penrod supra under the binding_commitment_test a series of transactions are collapsed if at the time the first step is entered into there was a binding commitment to undertake the later step penrod t c pincite in this case p and x sec_1 entered into an agreement by which if x sec_2 surrendered its p stock to p p was required to pay x sec_2 either cash with the amount determined according to a formula in the agreement or all of the ps stock in fact shortly after x sec_2 was eligible to put its p stock to p x sec_2 surrendered its p stock and p in turn transferred all of its ps stock to x sec_2 thus as actually consummated there was a binding commitment on the part of p to distribute the ps stock to x sec_2 in exchange for x sec_2’s p stock therefore the binding_commitment_test of the step_transaction_doctrine is satisfied in this case we recognize that the agreement was structured so that p could choose whether to pay x sec_2 cash or the ps stock in exchange for x sec_2’s p stock thus p may argue that its ability to choose the method of payment represents a contingency that defeats any argument that the binding_commitment_test applies however in seagram v commissioner 104_tc_75 the court citing walt disney v commissioner 4f 3d 9th cir disregarded contingencies included in the agreement instead the court looked to the steps that actually occurred and treated those steps as the steps of the transaction thus under this analysis the court would disregard the ability of p to elect the method of paying x sec_2 for its p stock instead the court would focus on the fact that p actually payed x sec_2 with its ps stock the next test of the step_transaction_doctrine is the interdependence test which focuses on whether the steps are so interdependent that the legal relations created by one transaction would have fruitless without completion of the series penrod t c pincite in this case x sec_2 would not have bought p stock without an agreement with p that x sec_2 would be able to obtain the ps stock in exchange therefor in addition p would not have agreed to transfer its ps stock to x sec_2 unless p could argue that the disposition of such stock was tax-free indeed x sec_2’s acquisition of the p stock under these circumstances only makes sense if the parties are attempting to ensure that x sec_2’s ownership of p stock satisfies the continuity_of_interest requirement therefore the interdependence test of the step_transaction_doctrine is satisfied the last test of the step_transaction_doctrine is the end result test under that test a series of formally separated steps are really pre-arranged parts of a single transaction intended from the outset to reach the ultimate result penrod t c pincite in this case x sec_2 purchased its p stock with the intent of ultimately acquiring the ps stock and it did in addition p entered into its agreement with x sec_2 with the intent of removing a potentially disruptive shareholder y and selling its ps stock without recognizing gain therefore the end result test of the step_transaction_doctrine is satisfied in this case we recognize that our application of the step_transaction_doctrine does not eliminate steps see 90_tc_171 aff’d without published opinion 886_f2d_1318 7th cir in esmark the taxpayer esmark inc was planning to restructure its business by disposing of a certain subsidiary and redeeming a large block of its stock hence it entered into an agreement with mobil in which mobil would acquire by tender offer more that fifty percent of esmark's outstanding_stock and esmark would then distribute all the stock of its subsidiary in redemption of the esmark shares acquired by mobil the tax_court held that esmark's distribution to mobil of its subsidiary stock in exchange for its own stock qualified for nonrecognition treatment under sec_311 and sec_311 as then in effect the service based on its contention that mobil's ownership should be disregarded as transitory argued to the tax_court that the tender offer redemption should by application of the step_transaction_doctrine be recharacterized as a sale of the subsidiary stock to mobil followed by a self-tender offer the tax_court refused to apply the step_transaction_doctrine in that case it found that the service's recharacterization was inappropriate because it did not simply combine steps but rather invented new ones in addition the court determined that the form of the overall transaction coincided with its substance and should be respected moreover the court confirmed this interpretation of esmark in seagram t c pincite and more recently in turner broadcasting systems inc v commissioner t c no slip op pincite date however the court has also held that esmark does not apply to a case involving a reorganization seagram pincite although not stated the reason presumably is that the code provision at issue in esmark sec_311 did not contain a continuity_of_interest requirement by contrast as noted above a reorganization or a distribution or exchange to which sec_355 applies does moreover in the instant case the service is not trying to collapse a series of steps into one step nor is it trying to eliminate steps or add steps as the tax_court found was the case in esmark nor is the service trying in the instant case to reorder the steps taken the service accepts that x sec_2's purchase of p stock and the stock_distribution are both meaningful viable steps instead as noted above the service is arguing that such steps are under the step_transaction_doctrine both component parts of one reorganization as noted above courts apply one or more of the three tests to determine whether the continuity requirement is satisfied boot gain issue alternatively if the stock_distribution qualifies as a tax-free split off under sec_355 then as noted above the issue is whether p is nevertheless required to recognize gain as a result of the reorganization within the meaning of sec_368 that preceded the split off in this case pursuant to the agreement p contributed assets to ps the contributions and ps distributed assets to p the property distributions and cash in the amount of dollar_figuref the equalizing distribution p then also pursuant to the agreement distributed all of the ps stock to x sec_2 in exchange for all of the p stock owned by x sec_2 the stock_distribution thus the issue is whether under the step_transaction_doctrine the contributions the property distributions the equalizing distribution and the stock_distribution were all part of a reorganization within the meaning of sec_361 under sec_361 p would recognize no gain_or_loss upon the transfer of property ie the contributions to ps solely in exchange for ps stock however as noted above p was not deemed to have received solely ps stock p also received the property distributions and the equalizing distribution in that case sec_361 applies under sec_361 p would not recognize gain upon the receipt of the property as part of the property distributions and the equalizing distribution if such property was distributed by p pursuant to the reorganization ie either to its shareholders or creditors see sec_361 on the other hand p would recognize gain if such property was not distributed pursuant to the reorganization in any event p would not recognize loss sec_361 in addition the contributions the property distributions the equalizing distribution and the stock_distribution were all part of the plan_of_reorganization within the meaning of sec_1_368-2 in order for a reorganization to qualify as tax-free one of the since p already owned all of the ps stock it would not have been necessary for ps to actually issue additional shares of its stock to p in exchange for such property therefore ps would be deemed to have issued such shares to p in exchange for such property see eg 872_f2d_519 2d cir requirements the parties to the reorganization must satisfy is that they have a plan_of_reorganization unlike certain other requirements a reorganization must also meet such as business_purpose continuity_of_proprietary_interest and continuity of business_enterprise which have all been judicially created and are now described in the regulations the requirement of a plan_of_reorganization is statutory see sec_354 and sec_361 the plan_of_reorganization requirement defines the scope of what is and is not within the reorganization under that requirement the service would argue that such plan would include all steps intended by the parties to accomplish the reorganization see seagram v commissioner 104_tc_75 in this case these steps would include the contributions the property distributions the equalizing distributions as well as the stock_distribution all of which had to occur in order for the transaction to be successfully completed further since the contributions and the property distributions occurred at the same time as or shortly after x sec_2 acquired its p stock from y the plan_of_reorganization was in effect the entire time x sec_2 held its p stock thus in testing whether the continuity_of_interest requirement is satisfied it is appropriate to examine the ownership of p immediately prior to the start of the plan_of_reorganization and compare it with the ownership of p immediately after the completion of the plan_of_reorganization immediately prior to the start of the plan_of_reorganization x sec_2 did not own any p stock thus any p stock that x sec_2 subsequently acquired does not count in testing whether the continuity_of_interest requirement is satisfied immediately after the stock_distribution x sec_2 was the only shareholder of ps to put it another way no shareholder of p immediately prior to the start of the plan_of_reorganization owned any stock of ps therefore the continuity_of_interest requirement was not satisfied in order to determine whether these steps are part of the reorganization it is appropriate to apply the step_transaction_doctrine see seagram t c pincite as noted above there are three tests of that doctrine the binding_commitment_test the interdependence test and the end result test under the binding_commitment_test a series of transactions are collapsed if at the time the first step is entered into there was a binding commitment to undertake the later step penrod t c pincite in this case the agreement between p and x sec_1 required that p make contributions to ps and that ps make the property distributions and if x sec_2 put its p stock to p that ps make the equalizing distribution to p followed by the stock_distribution thus there was a binding commitment on the part of p to make the contributions to ps and on the part of ps to make the property distributions to p and as discussed above since x sec_2 put its p stock to p there was a binding commitment on the part of ps to make the equalizing distribution to p followed by p's stock_distribution therefore the binding_commitment_test of the step_transaction_doctrine is satisfied in this case the next test of the step_transaction_doctrine is the interdependence test which focuses on whether the steps are so interdependent that the legal relations created by one transaction would have fruitless without completion of the series penrod t c pincite in this case p would not have agreed to distribute the ps stock to x sec_2 and x sec_2 would not have agreed to receive the ps stock without p making the contributions to ps and without ps making the property distributions and the equalizing distribution to p indeed p would have violated its fiduciary duty to its shareholders and subjected itself and its board_of directors to lawsuits if it had made the stock_distribution without first causing ps to make the equalizing distribution in addition p would not have made the contributions to ps nor required ps to make the property distributions and the equalizing distribution without the planned subsequent stock_distribution indeed there would have been no reason for the contributions the property distributions and equalizing distribution without the planned subsequent stock_distribution therefore the interdependence test of the step_transaction_doctrine is satisfied the last test of the step_transaction_doctrine is the end result test under that test a series of formally separated steps are really pre-arranged parts of a single transaction intended from the outset to reach the ultimate result penrod t c pincite in this case pursuant to the agreement between p and x sec_2 p intended to make the contributions to ps and to cause ps to make the property distributions and the equalizing distribution prior to the stock_distribution therefore the end result test of the step_transaction_doctrine is satisfied in this case case development hazards and other considerations as we discussed other arguments raised in the request for field_service_advice will not be addressed continuity issue a distributing_corporation for two years would satisfy the continuity_of_interest requirement for purposes of sec_355 see eg revrul_74_5 c b under normal circumstances a shareholder owning stock of however in this case would ultimately acquire the acquired its stock pursuant to a plan by which it stock therefore there is an argument that stock was designed with that limited goal in mind for example ownership of as noted above the agreement put restrictions on stock or acquire additional parties themselves viewed distribution under sec_355 by satisfying the continuity_of_interest requirement further since the contributions and the property distributions occurred at the same time as or shortly after x sec_2 acquired its p stock from y the plan_of_reorganization was in effect the entire time x sec_2 held its p stock stock thus there is an argument that the role as solely to qualify the intended stock ability to vote or sell its further since the contributions and the property distributions occurred at the same time as or shortly after x sec_2 acquired its p stock from y the plan_of_reorganization was in effect the entire time x sec_2 held its p stock thus in testing whether the continuity_of_interest requirement is satisfied it is appropriate to examine the ownership of p immediately prior to the start of the plan_of_reorganization and compare it with the ownership of p immediately after the completion of the plan_of_reorganization immediately prior to the start of the plan_of_reorganization x sec_2 did not own any p stock thus any p stock that x sec_2 subsequently acquired does not count in testing whether the continuity_of_interest requirement is satisfied immediately after the stock_distribution x sec_2 was the only shareholder of ps to put it another way no shareholder of p immediately prior to the start of the plan_of_reorganization owned any stock of ps therefore the continuity_of_interest requirement was not satisfied boot gain issue under sec_361 extent of gain would be taxed on the receipt of property only to the as noted in the facts the contributions and the property distributions occurred approximately two years before the equalizing distribution and the stock_distribution if a court were to agree with that it satisfied the continuity_of_interest requirement it may then refuse to treat the contributions and the property distributions as part of the reorganization that includes the equalizing distribution and the stock_distribution bank debt and the remainder was used to pay other expenses thus of the dollar_figure equalizing distribution was used in any event we note that dollar_figureto pay under sec_361 because received from gain to this extent in other words gain exceeded dollar_figure to creditors distributed the entire dollar_figure distribution it would not be required to recognize would only be taxed to the extent that its because it did not distribute the other_property it received please call if you have any further questions by ___________________ steven j hankin special counsel corporate cc cc wr cc wr lc
